United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40287
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANGEL ALFONSO LAZO,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 5:05-CR-2019
                         --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Angel Alfonso

Lazo preserves for further review his contention that his

sentence is unreasonable because this court’s post-Booker**

rulings have effectively reinstated the mandatory Sentencing

Guideline regime condemned in Booker.   Lazo concedes that his

arguments are foreclosed by United States v. Mares, 402 F.3d 511

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005), and its progeny,

which have outlined this court’s methodology for reviewing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                           No. 06-40287
                                -2-

sentences for reasonableness.   Lazo also preserves for further

review his contention that his sentence is unreasonable because

the illegal reentry guideline is unduly severe and because the

absence of a “fast track” program creates an unwarranted

sentencing disparity.   Lazo concedes that these arguments are

foreclosed by United States v. Tzep-Mejia, 461 F.3d 522, 527 (5th

Cir. 2006), which held that “Booker does not give sentencing

courts the discretion to impose a non-Guideline sentence based on

the courts’ disagreement with Congressional and Sentencing

Commission policy,” and by United States v. Aguirre-Villa, 460

F.3d 681, 683 (5th Cir. 2006), petition for cert. filed, (U.S.

Nov. 13, 2006) (No. 06-7792), which held that the district

court’s refusal to factor in, when sentencing a defendant, the

sentencing disparity caused by early disposition programs does

not render a sentence unreasonable, respectively.   Finally, Lazo

raises arguments that are foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224, 235 (1998), which held that 8 U.S.C.

§ 1326(b)(2) is a penalty provision and not a separate criminal

offense.   The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.